

117 HR 5127 IH: Afghanistan Withdrawal Oversight and Liability Act
U.S. House of Representatives
2021-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5127IN THE HOUSE OF REPRESENTATIVESAugust 31, 2021Mr. Gallagher (for himself, Mr. McCarthy, Ms. Stefanik, Mr. McCaul, Mr. Rogers of Alabama, Mrs. Hartzler, Mr. Steil, Mr. Budd, Mr. Babin, Mr. Van Drew, Mrs. Miller-Meeks, Mr. Fitzgerald, Mr. Stauber, Mr. LaTurner, Mr. Rice of South Carolina, Mrs. Wagner, Mr. Baird, and Mr. Smith of Nebraska) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide transparency regarding critical aspects of the United States withdrawal from Afghanistan, to prevent United States support to the Taliban, and for other purposes.1.Short titleThis Act may be cited as the Afghanistan Withdrawal Oversight and Liability Act or the AWOL Act. 2.Report and other matters relating to evacuation of United States citizens and lawful permanent residents who remain behind enemy lines in Afghanistan(a)Sense of CongressIt is the sense of Congress that the United States Government should take every necessary step to evacuate all citizens and lawful permanent residents of the United States from Afghanistan, regardless of United States troop presence on the ground in Afghanistan after August 31, 2021.(b)Report(1)In generalNot later than two days after the date of enactment of this Act, the President shall submit to the appropriate congressional committees and leadership a report on the efforts to evacuate citizens and lawful permanent residents of the United States from Afghanistan.(2)ContentsThe report required by this subsection shall include, as of the date on which the report is submitted, each of the following:(A)The total number of citizens and lawful permanent residents of the United States who remain in Afghanistan.(B)The total number of immediate family members of citizens and lawful permanent residents of the United States who remain in Afghanistan.(C)The total number, for each category, of Afghan Special Immigrant Visa applicants, and Afghan nationals designated as Priority 1 (P1) and Priority 2 (P2) for the U.S. Refugee Admissions Program who remain in Afghanistan.(D)The total number of citizens and lawful permanent residents of the United States, as well as their immediate family members, who have requested but not received evacuation from Afghanistan, including a description of the location of such individuals to the extent practicable and consistent with the safety of such individuals.(E)The total number of citizens and lawful permanent residents of the United States, as well as their immediate family members, who have been evacuated from Afghanistan since August 13, 2021.(F)The total number of citizens and lawful permanent residents of the United States, as well as their immediate family members, in Afghanistan who have been unable to evacuate, including an explanation of—(i)conditions that prohibited such evacuation; and(ii)any efforts being made to overcome such conditions.(G)The total number of citizens and lawful permanent residents of the United States, as well as their immediate family members, who have been detained by the Taliban and a description of the efforts being made to secure the release of such individuals.(H)The total number of citizens and lawful permanent residents of the United States, as well as their immediate family members, who have been injured or killed in Afghanistan since August 13, 2021.(I)The total number of Department of Defense and Civil Reserve Air Fleet aircraft used to evacuate citizens and lawful permanent residents of the United States from Afghanistan since August 13, 2021.(J)The total number of nationals of Afghanistan who have been evacuated from Afghanistan on Department of Defense aircraft since August 13, 2021, and a description of the final destinations of such individuals and the number of such individuals evacuated to each such final destination.(K)The total number of citizens and lawful permanent residents of the United States, as well as their immediate family members, and nationals of Afghanistan who have been evacuated from Afghanistan on chartered and other civilian aircraft since August 13, 2021.(L)The total number of nationals of Afghanistan eligible for evacuation from Afghanistan on Department of Defense aircraft.(c)Certification by PresidentWhen the President determines that all citizens and lawful permanent residents of the United States who are seeking evacuation from Afghanistan have been evacuated from Afghanistan, the President shall transmit to the appropriate congressional committees and leadership a certification of such determination.(d)Prohibition on support to the TalibanNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2021 may be obligated or expended for any activity that would provide support to the Taliban, either—(1)by payments or contributions of material support to the Taliban, whether provided directly or indirectly, including through third parties; or(2)by relief from, or the removal of, bilateral or multilateral sanctions applicable to the Taliban or Taliban leaders as of the date of enactment of this Act.3.Oversight of agreements between the United States and the Taliban(a)In generalNot later than five days after the date of enactment of this Act, and every month thereafter, the Secretary of State shall submit to the appropriate congressional committees and leadership a report regarding any agreements between the United States and the Taliban.(b)ContentsThe report required by this section shall include, as of the date on which the report is submitted, each of the following:(1)Details of any agreement reached or commitments made after August 13, 2021, to secure United States access to Hamid Karzai International Airport to facilitate the evacuation of United States citizens, lawful permanent residents, or Afghan partners.(2)A detailed accounting of any personal identifying information of United States citizens, lawful permanent residents, or Afghan partners seeking evacuation from Afghanistan that was provided to the Taliban, including—(A)the number of individuals whose information was shared;(B)a description of the exact types of information shared; and(C)the number of individuals whose information was shared whose evacuation from Afghanistan cannot be confirmed.(3)Details of any agreement reached or commitments made regarding evacuations of United States citizens, lawful permanent residents, or any Afghans who wish to leave Afghanistan following the United States military withdrawal on August 31, 2021.(4)Details on any agreement reached or commitments made in connection with any United States diplomatic presence in Afghanistan following the United States military withdrawal on August 31, 2021.(5)Any agreements or commitments made by the United States regarding future financial or material support.(6)Any agreements or commitments made by the United States regarding sanctions relief.(7)Any agreements or commitments made by the United States regarding future recognition of a Taliban government, including of a potential future Islamic Emirate.(8)Any other agreements or commitments, informal or formal, made prior to the United States military withdrawal from Afghanistan and following the military withdrawal on August 31, 2021.(9)Any intelligence-related information provided by the United States to the Taliban and any threat information provided by the United States to the Taliban.(c)Transmission to Congress of materials relevant to any agreement reached with the TalibanNot later than 7 days after the conclusion of any formal or informal agreement between the United States and the Taliban, the Secretary of State, in consultation with the Secretary of Defense, shall submit to the appropriate congressional committees and leadership all materials relevant to the agreement.(d)Inspector general oversight of Taliban agreementsNot later than 14 months after the date of the enactment of this Act, the Office of the Inspector General of the Department of State shall submit to the appropriate congressional committees and leadership a report on the compliance of the Secretary of State with the Case-Zablocki Act (1 U.S.C. 112b) in connection with agreements with the Taliban during the one year period following the enactment of this Act.4.Report on United States equipment, property, and classified material that was destroyed, surrendered, or abandoned in the withdrawal from Afghanistan(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretaries of the military departments and the Commander of United States Central Command, shall submit to the appropriate congressional committees and leadership a report regarding United States equipment, property, and classified material that was destroyed, surrendered, or abandoned in Afghanistan between February 29, 2020, and the date that is 180 days after the date of the enactment of this Act.(b)ContentsThe report required by this section shall include each of the following:(1)A determination of the value of the United States equipment, property, and classified material that was destroyed, surrendered, or abandoned, disaggregated by military department and itemized to the most specific feasible level.(2)An itemized list of destroyed, surrendered, or abandoned aircraft, aircraft parts and supply, and aircraft maintenance items, including aircraft, aircraft parts and supply, and aircraft maintenance items formerly possessed by the Afghan Air Force or the former government of Afghanistan.(3)An itemized list of destroyed, surrendered, or abandoned fuel and fuel dispensing equipment, disaggregated by military department.(4)An itemized list of destroyed, surrendered, or abandoned weapons, weapon systems, components of weapons or weapon systems, ammunition, explosives, missiles, ordnance, bombs, mines, or projectiles, disaggregated by military department.(5)For each item on a list referred to in paragraphs (2) through (4), an explanation of the legal authority relied upon to destroy, surrender, or abandon that specific item.(6)An assessment of how many biometric devices may be in the possession of the Taliban, and what access they may have had to biometric databases.(7)An evaluation of the capabilities of the Taliban post-withdrawal as a result of their seizure of surrendered or abandoned United States equipment, property, and classified material.(8)An assessment of the damage to the national security interests of the United States as a result of the destroyed, surrendered, or abandoned United States equipment, property, and classified material.(9)An assessment of the feasibility of disabling, destroying, or recapturing surrendered or abandoned United States equipment, property, or classified material.(10)Available imagery or photography depicting the Taliban possessing surrendered or abandoned United States equipment, property, or classified material.5.Sense of Congress regarding non-recognition of the Taliban It is the sense of Congress that the United States should not formally recognize the Taliban, or its so-called Islamic Emirate of Afghanistan, as the government of Afghanistan or take any action to alter bilateral or multilateral sanctions applicable to the Taliban or Taliban leaders while the Taliban refuses to form an inclusive government that respects and protects the rights of all Afghan citizens.6.DefinitionsIn this Act:(1)Appropriate congressional committees and leadershipThe term appropriate congressional committees and leadership means—(A)the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Appropriations, the Permanent Select Committee on Intelligence, and the Speaker and the majority and minority leaders of the House of Representatives; and(B)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Appropriations, the Select Committee on Intelligence, and the majority and minority leaders of the Senate.(2)The TalibanThe term the Taliban—(A)refers to the organization that refers to itself as the Islamic Emirate of Afghanistan that was founded by Mohammed Omar, and that violently seized control of Afghanistan by entering Kabul on August 15, 2021; and(B)includes subordinate organizations, such as the Haqqani Network, and any other successor organization or formal government.